        Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

       v.
                                                               CRIMINAL ACTION
RODERICK WATSON,                                                  NO. 07-238

                        Defendant.



                                          OPINION

Slomsky, J.                                                                   January 25, 2021

I.     INTRODUCTION

       Defendant Roderick Watson (“Defendant”), who is serving a 240-month sentence, moves

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). In his Motion (Doc. No. 129),

Defendant requests either a reduction of his sentence to time served or that he be permitted to

serve the remainder of his sentence in home confinement. He argues that the Court should grant

his Motion because the COVID-19 pandemic, the conditions at his prison, and his underlying

health conditions place him at an increased risk of harm from the COVID-19 virus. Defendant

also contends that his release would be consistent with the 18 U.S.C. § 3553(a) sentencing

factors because he has served approximately 159 months of his sentence and has many

accomplishments while incarcerated. The Government opposes Defendant’s Motion, citing the

severity of Defendant’s underlying offenses, Defendant’s conduct while incarcerated, and the

numerous measures the Bureau of Prisons (“BOP”) has implemented to prevent the spread of

COVID-19 in its facilities. For reasons that follow, Defendant’s Motion will be denied.




                                               1
         Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 2 of 15




II.     BACKGROUND

        A.      Defendant’s Prior Convictions and Criminal History

        Defendant is presently incarcerated for his participation in four Hobbs Act robberies in

violation of 18 U.S.C. § 1951(a) and for his actions related to these robberies. (See Doc. No. 132

at 1-4.) As part of his guilty plea for these offenses, Defendant stipulated that he was a leader,

manager, and supervisor of these four robberies, wherein he committed one of the robberies and

directed others to commit the other three robberies. (See id.) All four of these robberies will be

discussed chronologically.

        On June 4, 2002, Defendant organized a robbery of Whitehall Company Jewelers in

Moorestown, New Jersey. (See id. at 1.) Co-defendant Darryl Bellamy and an unidentified man

smashed the store’s jewelry display cases, stole $33,096 in jewelry, and fled the scene in a stolen

getaway car driven by later-cooperating co-defendant Jerome Jeter. (See id. at 1-2.) Defendant

received the jewelry, sold it, and paid the three men for their criminal acts. (See id. at 2.)

        On August 15, 2003, Defendant, Jeter, and a third man robbed the NMG Gold Exchange

in Philadelphia. (See id.) The men entered the store, stole approximately $5,000 in jewelry, and

fled the scene in a car belonging to Defendant’s wife. (See id.) Because Defendant believed that

a witness saw the car’s license plate, he instructed his wife to report the car as stolen, and she did

so later that day. (See id.)

        On December 23, 2004, Defendant directed two robberies committed by Jeter and two

other men. (See id.) These two robberies occurred in Philadelphia at a Sally Beauty Supply and

a nearby Sunoco store. (See id.) These two stores, Jeter noted, were selected and cased by

Defendant. (See id.) In both robberies, Jeter and the men wore ski masks, accosted store clerks

at gunpoint, and stole cash from the stores. (See id.) After the robbers fled the Sunoco store, a



                                                  2
         Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 3 of 15




witness advised the police of the robbery, and a high-speed chase commenced. (See id. at 3.)

The chase eventually ended, Jeter and the two other men were arrested, and police found a black

Colt .38 caliber revolver inside the car. (See id.) After his arrest, Jeter advised the police of

Defendant’s involvement in the crime, noting that Defendant was waiting for him and the other

men in a nearby van and drove in front of the police during the chase to thwart the officers’

pursuit. (See id.)

        Finally, on August 30, 2007, Defendant was arrested in Philadelphia. (See id.) When he

was arrested, police found three Rolex watches, valued at $24,325, concealed inside a toilet

bowl. (See id. at 3-4.) Because the watches still had tags on them, the police confirmed that

these watches were stolen in Virginia two days before Defendant’s arrest, and they were

transported to Philadelphia in interstate commerce. (See ids.)

        On July 19, 2010, following his guilty pleas, Defendant was sentenced to 240 months’

imprisonment followed by five years’ supervised release for: (1) conspiracy to commit Hobbs

Act robberies, in violation of 18 U.S.C. § 1951(a); (2) four Hobbs Act robberies, in violation of

18 U.S.C. § 1951(a); (3) aiding and abetting the possession of a firearm during one of those

robberies, in violation of 18 U.S.C. § 924(c); and (4) interstate transportation of stolen goods, in

violation of 18 U.S.C. § 2314.1 (See id. at 4.) Defendant has served approximately 180 months

of his sentence,2 which is three-fourths of his total term of imprisonment, and his anticipated

release date is December 13, 2024. (See id. at 5.) He is serving his sentence at United States

Penitentiary McCreary (“USP McCreary”) in Pine Knot, Kentucky. (See id.)



1
    In Defendant’s plea agreement, the Government dismissed one count of aiding and abetting
    the possession of a firearm, in violation of 18 U.S.C. § 924(c). (See Doc. No. 132 at 4.)
2
    Defendant has served approximately 159 months of his 240-month sentence and has received
    approximately 21 months credit for good conduct. (See Doc. No. 132 at 5.)
                                                 3
        Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 4 of 15




       Defendant has an extensive criminal history, including five juvenile adjudications and

seventeen adult convictions. (See id. at 4-5.) Aside from Defendant’s present incarceration for

the offenses described above, he also previously served a sentence of 60 months in prison for

Hobbs Act robberies, wherein he stole $477,000 in merchandise. (See id. at 5.) After serving

that sentence, while he was on supervised release, Defendant committed the first two robberies

for which he is presently incarcerated. (See id.) Moreover, while currently incarcerated,

Defendant has committed fourteen disciplinary infractions for abusing the telephone, destroying

property less than $100, using another inmate’s PIN, giving/receiving money without

authorization, stealing food, making a false statement, and possessing an unauthorized item, a

homemade heating element, unauthorized DVDs, and narcotics. (See id. at 6.)

       B.     Defendant’s Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C.
              § 3582(c)(1)(A)(i) and the Government’s Response

       On July 16, 2020, Defendant sent a request for compassionate release to the Warden at

USP McCreary. (See Doc. Nos. 129 at 5; 132 at 6.) On November 17, 2020, Defendant filed the

instant Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

requesting that his sentence be modified to time served or, alternatively, that he be released to

home confinement for the remainder of his sentence. (See Doc. No. 129 at 3.) Included with his

Motion are copies of his Bureau of Prisons (“BOP”) medical records and letters from his wife

and daughter. (See Doc. Nos. 129-1, 129-2.)

       In his Motion, Defendant contends that his obesity, hypertension, and asthma “place him

at high risk of severe illness or death if he contracts COVID-19.” (Doc. No. 129 at 3.)       He

argues that these medical conditions and the ongoing pandemic, combined with the conditions at

USP McCreary, are extraordinary and compelling reasons that warrant his release. (See id.)

Moreover, Defendant claims that a modification of his sentence is consistent with the § 3553(a)

                                               4
        Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 5 of 15




sentencing factors because he accepts responsibility for his actions, has served approximately

three-fourths of his sentence, and has worked to rehabilitate himself while in prison by attending

educational and vocational training, obtaining his GED, and participating in a drug program,

group therapy, and an anger management program. (See id. at 5, 13-14.)

       On December 31, 2020, the Government filed a Response to Defendant’s Motion (Doc.

No. 132).     In its Response, the Government concedes that Defendant’s obesity is an

extraordinary and compelling reason for his compassionate release. (See id. at 15-16.) Despite

this concession, the Government opposes Defendant’s compassionate release. (See id. at 16.) It

argues that Defendant can manage his obesity while incarcerated and that the § 3553(a)

sentencing factors “show[] that release at this point is inappropriate . . . .” (Id. at 17.) In

discussing the § 3553(a) sentencing factors, the Government submits that Defendant is a danger

to the community because of his criminal history and continued violations while incarcerated,

and that he should serve his full sentence. (See id. at 5, 17.) Moreover, the Government

supplements its argument with a discussion on the BOP’s response to the COVID-19 pandemic.

(See id. at 7-12.) It also submits that the “BOP’s aggressive efforts have extended to USP

McCreary[,]” despite one COVID-related inmate death at the facility. (Id. at 11.)

III.   DISCUSSION

       A.      The Analytical Framework Regarding Motions for Compassionate Release
               Pursuant to § 3582(c)

       Generally, a district court “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). There are, however, “a few narrow exceptions” to this

general “rule of finality[,]” Freeman v. United States, 564 U.S. 522, 526 (2011), including the

compassionate release statute, § 3582(c)(1)(A). As amended by the recently enacted First Step

Act, § 3582(c)(1)(A) empowers a district court to modify a term of imprisonment on a

                                                5
         Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 6 of 15




defendant’s motion after the defendant has exhausted his administrative remedies. 3          See §

3582(c)(1)(A)(i). The statute provides, in part, that a court:

                [M]ay reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that
                does not exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in [§ 3553(a)]
                to the extent that they are applicable, if it finds that—

                       (i) extraordinary and compelling reasons warrant such a
                           reduction; . . .

                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission[.]

§ 3582(c)(1)(A). Congress, however, has not defined the term “extraordinary and compelling

reasons,” except to the extent that “[r]ehabilitation of the defendant alone” is insufficient to

constitute an extraordinary and compelling reason. 28 U.S.C. § 994(t). Instead, Congress

delegated the authority to define “extraordinary and compelling reasons” to the United States

Sentencing Commission. Section 1B1.13 of the Sentencing Guidelines explains that a sentence

reduction under § 3582(c)(1)(A) may be ordered where a court determines:


3
    A defendant may file a motion for compassionate release directly with a district court after he
    “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a
    motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
    the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).
    In other words, before a defendant can make such a request to the court, he “must at least ask
    the Bureau of Prisons (BOP) to do so on [his] behalf and give [the] BOP thirty days to
    respond[,]” United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020), and if the BOP does
    respond adversely within the thirty days, to then exhaust any available administrative appeals
    during that period. See § 3582(c)(1)(A).

    Here, Defendant has met the exhaustion requirement before filing his Motion. On July 16,
    2020, he sent a request for compassionate release to the Warden at USP McCreary. (See Doc.
    Nos. 129 at 5; 132 at 6.) The parties do not state when the Warden received Defendant’s
    request, but Defendant notes that the Warden “denied this request.” (Doc. No. 129 at 5.) On
    November 17, 2020, over thirty days after he sent his request, Defendant filed his Emergency
    Motion to Reduce Sentence. (See id. at 129 at 5.) Because the Warden at USP McCreary
    denied Defendant’s request and over 30 days passed between Defendant’s request and his
    filing of the instant Motion, he has met the exhaustion requirement.
                                                  6
        Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 7 of 15




              [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), . . .
              that—

                         (1) (A) Extraordinary and compelling reasons warrant the
                             reduction; . . .

                         (2) the defendant is not a danger to the safety or any other
                             person or to the community, as provided in 18 U.S.C. §
                             3142(g); and

                         (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to section 1B1.13 discusses the meaning of “extraordinary and

compelling reasons,” and lists three specific qualifying circumstances: (1) a defendant’s medical

condition, (2) age, or (3) family circumstances. § 1B1.13, App. Note 1(A)-(C). This Note states:

              Provided the defendant [is not a danger to the safety of any person
              or to the community], extraordinary and compelling reasons exist
              under any of the circumstances set forth below:

              (A) Medical Condition of the Defendant

                  (i)           The defendant is suffering from a terminal illness (i.e.,
                                a serious and advanced illness with an end of life
                                trajectory). A specific prognosis of life expectancy (i.e.,
                                a probability of death within a specific time period) is
                                not required. Examples include metastatic solid-tumor
                                cancer, amytrophic lateral sclerosis (ALS), end-stage
                                organ disease, and advanced dementia.

                  (ii)          The defendant is—

                         (I)       suffering from a serious physical or mental
                                   condition,

                         (II)      suffering from a serious functional or cognitive
                                   impairment, or

                         (III)     experiencing deteriorating physical or mental health
                                   because of the aging process,




                                                      7
         Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 8 of 15




                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment of a correctional
                          facility and from which he or she is not expected to recover.

               (B) Age of the Defendant. The defendant

                    (i)      is at least 65 years old;

                    (ii)     is experiencing a serious deterioration in physical or
                             mental health because of the aging process; and

                    (iii)    has served at least 10 years or 75 percent of his or her
                             term of imprisonment, whichever is less.

               (C) Family circumstances.

                   (i)       The death or incapacitation of the caregiver of the
                             defendant’s minor child or minor children.

                   (ii)      The incapacitation of the defendant’s spouse or
                             registered partner when the defendant would be the
                             only available caregiver for the spouse or registered
                             partner.

§ 1B1.13 n.1(A)-(C). Application Note 1 further provides a “catch-all” provision, which allows

a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” § 1B1.13 n.1(D).4

        The Application Notes only provide “helpful guidance” and are “not ultimately

conclusive . . . .” United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (quoting

United States v. Fox, No. 14-03, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July 11, 2019)).

Since the Sentencing Commission has not yet amended section 1B1.14 or its commentary to

account for the First Step Act, a district court has the authority to independently assess whether



4
    Although by its express language section 1B1.13 applies to motions brought by the Director
    of the BOP, the current consensus is that the First Step Act removed this requirement. See
    generally United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (considering
    whether a defendant bringing a direct-to-court motion for compassionate release demonstrated
    “extraordinary and compelling reasons” and using section 1B1.13 as “helpful guidance.”).
                                                    8
         Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 9 of 15




there are extraordinary and compelling reasons warranting a sentence reduction under §

3582(c)(1)(A). See Rodriguez, 451 F. Supp. 3d at 395.

       In general, however, “[i]n the context of the current global pandemic, [c]ourts around the

country have [only] granted compassionate release where the defendant suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19.” United States

v. Somerville, 463 F. Supp. 3d 585, 596 (W.D. Pa. 2020) (internal quotation omitted) (quoting

United States v. Brooks, No. 07-20047, 2020 U.S. Dist. LEXIS 85671, at *14 (C.D. Ill. May 15,

2020)). In the Third Circuit, this means that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In

addition, “[m]ost, though not all, of the cases where compassionate release has been granted also

involved some showing that COVID-19 is actually present, usually to a significant degree, in the

facility where the prisoner is incarcerated.” Somerville, 463 F. Supp. 3d at 596. Thus, “a

prisoner seeking release due to COVID-19 must at least show: (1) a sufficiently serious medical

condition, or advanced age, placing the prisoner at a uniquely high risk of grave illness or death

if infected by COVID-19; and (2) an actual, non-speculative risk of exposure to COVID-19 in

the facility where the prisoner is held.” Id. at 596-97.

       If a district court determines that an extraordinary and compelling reason exists, it must

then weigh that reason against the § 3553(a) factors to determine if a sentence reduction is

warranted and, if so, the extent of such reduction. See id. at 588 (“[T]he Court must weigh [the]

extraordinary circumstances against the ordinary sentencing factors under 18 U.S.C. §

3553(a).”). Section 3553(a) establishes factors for a court to consider in initially imposing a




                                                  9
        Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 10 of 15




sentence. Not every factor is applicable, however, when considering a motion for compassionate

release. In the instant case, the applicable factors are:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed—

                       (A) to reflect the seriousness of the offense, to promote respect for
                           the law, and to provide just punishment for the offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the defendant; and

                       (D) to provide the defendant with needed educational or vocational
                           training, medical care, or other correctional treatment in the
                           most effective manner[.]

                    . . . [and]

               (6) the need to avoid unwarranted sentence disparities among defendants
                   with similar records who have been found guilty of similar conduct[.]

§ 3553(a)(1)-(2), (6). Therefore, if a balance of a defendant’s extraordinary and compelling

reasons with the § 3553(a) factors support a reduced sentence, and that reduction is consistent

with applicable policy statements of the Sentencing Commission, a court may reduce a

defendant’s prison term, modify the terms of supervised release, or both.

       B.       Defendant’s Emergency Motion to Reduce Sentence Will Be Denied

       Defendant’s Motion will be denied.              Despite the Government’s concession that

Defendant’s obesity is an extraordinary and compelling reason for his release, the relevant




                                                  10
          Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 11 of 15




§ 3553(a) factors weigh against a reduction or modification of his sentence. 5 Each of these

matters is discussed seriatim.

                1.     Defendant’s Obesity May Present An Extraordinary and Compelling
                       Reasons for His Release

          Defendant contends that he has shown an extraordinary and compelling reason for his

release because his obesity, hypertension, and asthma “put him in grave danger should he

contract COVID-19 in BOP custody[.]” (Doc. No. 129 at 6.) Of these three medical conditions,

the Government submits that Defendant’s hypertension and asthma do not establish the required

particularized vulnerability to COVID-19 and its effects to constitute an extraordinary and

compelling reason for his release.6 (See Doc. No. 132 at 7, 19-20.) The Government does,

however, concede that Defendant’s obesity meets the U.S.S.G. § 1B1.13 Application Note 1(A)

definition of extraordinary and compelling reasons for release.       (See id. at 15-16.)   This

condition, the Government notes, is a risk factor identified by the Centers for Disease Control

and Prevention (“CDC”) “as increasing the risk of an adverse outcome from COVID-19[.]” (Id.

at 15.)



5
    Because the Court will deny Defendant’s Motion for the reasons given, it is not necessary to
    determine whether a reduction in Defendant’s sentence is also consistent with applicable
    policy statements of the Sentencing Commission.
6
    There is an actual, non-speculative risk of contracting COVID-19 at USP McCreary. In the
    Government’s Response to Defendant’s Motion filed on December 31, 2020, the Government
    stated that there were 60 present cases of inmates with COVID-19 at USP McCreary. (See
    Doc. No. 132 at 11.) As of the date of the filing of this Opinion, 19 inmates and 21 staff
    members have tested positive for COVID-19 at USP McCreary. See COVID-19 Cases,
    FEDERAL BUREAU OF PRISONS (January 25, 2021), https://www.bop.gov/coronavirus/. These
    current numbers “are based on the most recently available confirmed lab results involving
    open cases . . . .” Id. (emphasis omitted). Despite the decrease in COVID-19 cases from the
    filing of the Government’s Response to the filing of this Opinion, COVID-19 is still present,
    to a significant degree, at USP McCreary. However, the Court notes that the BOP has
    implemented precautions to quarantine infected and symptomatic inmates to contain the
    virus’s spread. (See Doc. No. 132 at 7-12.)
                                               11
         Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 12 of 15




        For purposes of this Motion, the Court will assume that Defendant’s obesity presents an

extraordinary and compelling reason for his compassionate release in light of the COVID-19

pandemic. Because the Government concedes that Defendant’s obesity presents an extraordinary

and compelling reason for his release, the Court need not address whether his other medical

conditions also meet this threshold. However, the Court notes that other courts have rejected

claims of extraordinary and compelling reasons for release based on hypertension and asthma.

See, e.g., United States v. Daniels, No. 15-127, 2020 WL 4674125, at *3 (E.D. Pa. Aug. 12,

2020) (noting defendant’s use of Albuterol inhaler does not preclude possible normal lung

function); United States v. Whiteman, No. 15-298, 2020 WL 4284619, at *1 (E.D. Pa. July 27,

2020) (finding mild obesity and hypertension fall short of extraordinary and compelling reasons

for release); United States v. Falci, No. 17-228, 2020 WL 3410914, at *4 (D.N.J. June 22, 2020)

(denying defendant’s motion for compassionate release although defendant suffered from

hypertension because “[t]here is no indication that Defendant suffers from pulmonary

hypertension or any other ‘serious heart condition’ that the CDC has identified as a high-risk

factor.”); United States v. Towel, No. 17-519-6, 2020 WL 2992528, at *4-5 (E.D. Pa. June 4,

2020) (determining mild, exercise-induced asthma not a COVID-19 risk factor).7

                2.     The § 3553(a) Sentencing Factors Do Not Weigh in Favor
                       of Defendant’s Release

        Assuming, arguendo, that Defendant’s obesity presents an extraordinary and compelling

reason for his release, the relevant § 3553(a) factors do not support either Defendant’s

compassionate release to home confinement or a sentence reduction. As a threshold matter, other



7
    Defendant is fifty-eight years old. (See Doc. No. 129 at 3.) He does not suffer from a
    terminal illness or a serious cognitive impairment, and his wife is the caregiver to their minor
    daughter. See § 1B1.12 n.1(B)-(C). Thus, these factors listed in the Sentencing Guideline
    Manual, see § 1B1.13 n.1(B)-(C), are not relevant here.
                                                 12
        Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 13 of 15




courts in this District have denied compassionate release in similar cases where, despite

extraordinary and compelling circumstances warranting a defendant’s release, the § 3553(a)

sentencing factors heavily weighed against granting such relief. See, e.g., United States v.

Spivey, 471 F. Supp. 3d 621, 623 (E.D. Pa. 2020) (footnote omitted) (denying compassionate

release based on § 3553(a) sentencing factors despite “assum[ing] . . . that [d]efendant’s

underlying health conditions . . . present extraordinary and compelling reasons for compassionate

release in light of the COVID-19 pandemic.”); United States v. Phillips, No. 09-718, 2020 WL

5076753, at *4 (E.D. Pa. Aug. 27, 2020) (“Even if [defendant’s] particular combination of

medical conditions . . . place him at a high risk, . . . [he] would not be entitled to a compassionate

release due to his history of violence . . . .”); Daniels, 2020 WL 4674125, at *2-3 (denying

compassionate release despite Government’s concession that defendant’s obesity was an

extraordinary and compelling reason for release); United States v. Holmes, No. 08-495, 2020 WL

4504440, at *3 (E.D. Pa. Aug. 5, 2020) (“Even if defendant has the requisite serious medical

conditions, the [c]ourt’s analysis does not end here.”).

       Turning to the § 3553(a) sentencing factors and their application to Defendant, the

relevant sentencing factors counsel against Defendant’s release at this time. First, the Court has

examined the nature and circumstances of the offense and Defendant’s history and

characteristics. See § 3553(a)(1). In pleading guilty to the offenses for which he is presently

incarcerated, Defendant “took responsibility for his involvement with a group of individuals who

engaged in both armed and ‘smash-and-grab’ robberies.” (Doc. No. 129 at 4.) He also has an

extensive criminal history, which includes five juvenile adjudications, seventeen adult

convictions, and a prior incarceration for robbing seven jewelry stores of merchandise worth

$477,000. (See Doc. No. 132 at 4-5.) Furthermore, Defendant has shown a propensity to



                                                 13
         Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 14 of 15




commit robberies while on supervised release, as he committed the first two robberies for which

he is presently incarcerated while on supervised release for his prior federal robbery convictions.

(See id. at 5.) Moreover, while incarcerated, Defendant has fourteen disciplinary infractions for

abusing the telephone, destroying property less than $100, using another inmate’s PIN,

giving/receiving money without authorization, stealing food, making a false statement, and

possessing an unauthorized item, a homemade heating element, unauthorized DVDs, and

narcotics. (See id. at 6.) Given all this background, there is no assurance that Defendant would

be deterred from committing additional crimes if released. In sum, he is still a danger to the

community.

        Second, the Court has also considered whether Defendant’s release would reflect the

seriousness of the offenses, promote respect for the law, provide just punishment, afford adequate

deterrence, and protect the public from further crimes by him.          See § 3553(a)(2)(A)-(C).

Defendant has served approximately three-fourths of his total sentence of incarceration, (see

Doc. No. 132 at 5); however, the magnitude of his crimes warrant the sentence he received. 8 At

this time, a reduction in his sentence would not serve any of the above considerations.




8
    In United States v. Pawlowski, the Third Circuit held the following regarding 18 U.S.C. §
    3553(c)(1)(A) and its requirement that a court reviewing a motion for compassionate release
    consider the § 3553(a) factors to the extent they are applicable:

                Because a defendant’s sentence reflects the sentencing judge’s
                view of the § 3553(a) factors at the time of sentencing, the time
                remaining in that sentence may—along with the circumstances
                underlying the motion for compassionate release and the need to
                avoid unwarranted disparities among similarly situated inmates—
                inform whether immediate release would be consistent with those
                factors.

    967 F.3d 327, 331 (3d Cir. 2020).
                                                14
       Case 2:07-cr-00238-JHS Document 136 Filed 01/25/21 Page 15 of 15




       Finally, the Court has considered the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct as

Defendant. See § 3553(a)(6). Defendant’s extensive criminal history resulted in 37 criminal

history points, which is nearly three times the number of points needed to place a defendant in

the highest criminal history category. (See Doc. No. 132 at 5.) The combination of this criminal

history and the seriousness of Defendant’s offenses resulted in his lengthy sentence; however,

this is a sentence within the range set by the Sentencing Guidelines, which Congress created to

specifically address sentencing disparities. A reduction in Defendant’s sentence would frustrate

the Sentencing Commission’s goal of avoiding unwarranted sentence disparities among similarly

situated defendants and ensuring consistent punishment for similar offenses.

       For all of these reasons, none of the applicable § 3553(a) factors favor either Defendant’s

release to home confinement or a sentence reduction.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Emergency Motion to Reduce Sentence (Doc. No.

129) will be denied. An appropriate Order follows.




                                               15
